COLLIER, C. J.
The cases cited for the defendant in error lend no support to the judgment of the circuit court. In Williams, et al. v. Berry, et al. 3 Stewart & P. Rep. 284, the court cited the act of 1819, which provides that appeals from the judgments of justices of the peace shall be tried “ according to the justice and equity of the case, without regarding any defect in the warrant, capias, summons, or other proceeding of the justice before whom the same was tried.” Further, where the sum claimed does not exceed twenty *179dollars, the plaintiff or defendant may be examined on oath, and judgment shall be given “ as the right of the cause may appear ” to require. These enactments, it was supposed, were intended to secure to the parties in suits under fifty dollars, originating before justices of the peace, all the justice and equity to which they were entitled j especially where the amount in controversy did not exceed twenty dollars. “If in any such cases,” say the court, “the regular interposition of chancery can be allowed, we think it can only be where the sum exceeds that sum — excluding the testimony of the parties: and where, under peculiar circumstances, justice obviously demands the interference.” In Wood v. Wood, et al. 3 Ala. Rep. 763, we say it had been considered that the statutes regulating appeals from justices of the peace, and the mode of trial in the higher court, secure to the parties all the justice and equity to which they are entitled; especially where the amount in controversy does not exceed twenty dollars. “ Consequently, it has been holden,' that if in any such case, chancery will interfere, it must be where the amount in controversy exceeds” that sum.
These cases, it is clear, are not decisive of the one before us. It is not intimated, that the statutes referred to, invested justices of the peace with jurisdiction of cases of exclusive equitable cognizance; but only, that in cases of which they had jurisdiction, they should be controlled by enlarged and liberal principles of justice. But conceding that these enactments were intended thus to extend the powers of these functionaries, and the question then arises, has the plaintiff shown any title to redress against the trustee of Mrs. Booth. He does not appear to have had the possession and control of her separate estate; nor does it seem to have been proved that the plaintiffs rendered their medical services at his instance, or that he promised to pay them. In the absence of all evidence of this kind, the defendants are not chargeable in any forwrn. The consent of an individual to the insertion of his name as a trustee in a deed settling property for the benefit of a married woman, cannot impose on him the obligation to pay for the preservation or safe-keeping of that property. True, he may extend his powers and obligations as a trustee, by the stipulations of the deed, or the control he is permitted *180to exercise over the property. [2 Story’s Eq. 242.] But the deed is not before us, and nothing else is shown than that the defendant was a trustee for a feme covert — merely for the purpose of upholding her interest against her husband and his creditors. In this posture of the case, the defendant is not liable to pay the plaintiffs’ account. The judgment is consequently reversed, and the cause remanded.